USCA1 Opinion

	




          May 15, 1992                              _________________________          No. 92-1113              92-1179                                SERGE MARQUIS, ET AL.,                                Plaintiffs, Appellees,                                          v.                        FEDERAL DEPOSIT INSURANCE CORPORATION,                         AS LIQUIDATING AGENT OF HILLSBOROUGH                                BANK & TRUST COMPANY,                                Defendant, Appellant.                              _________________________          No. 92-1216                      ELTREX INTERNATIONAL CORPORATION, ET AL.,                                Plaintiffs, Appellees,                                          v.                        FEDERAL DEPOSIT INSURANCE CORPORATION,                               AS LIQUIDATING AGENT OF                          HILLSBOROUGH BANK & TRUST COMPANY,                                Defendant, Appellant.                              _________________________          No. 92-1217                                   MICHAEL M. MILLS,                                 Plaintiff, Appellee,                                          v.                        FEDERAL DEPOSIT INSURANCE CORPORATION,                        AS RECEIVER FOR NASHUA TRUST COMPANY,                                Defendant, Appellant.                              _________________________          No. 92-1218                                  JAMES P. GOODRICH,                                 Plaintiff, Appellee,                                          v.                        FEDERAL DEPOSIT INSURANCE CORPORATION,                           AS RECEIVER FOR DARTMOUTH BANK,                                Defendant, Appellant.                              _________________________                    APPEALS FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                       [Hon. Shane Devine, U.S. District Judge]                                           ___________________                              _________________________                                        Before                                Selya, Circuit Judge,                                       _____________                            Coffin, Senior Circuit Judge,                                    ____________________                             and Young,* District Judge.                                         ______________                              _________________________               Michael  H. Krimminger,  Counsel, with  whom Ann  S. Duross,               ______________________                       ______________          Assistant General  Counsel, and Richard J.  Osterman, Jr., Senior                                          _________________________          Counsel, were  on brief, for appellant  Federal Deposit Insurance          Corporation.               Jay L. Hodes, with whom Heather M. Jeans and Bossie, Kelly &               ____________            ________________     _______________          Hodes, P.A., were on brief, for appellees Serge Marquis, et al.          ___________               Eleanor  Dahar, with  whom  Victor W.  Dahar,  P.A., was  on               ______________              _______________________          brief, for appellees Eltrex International Corp., et al.                              _________________________                              _________________________          _______________          *Of the District of Massachusetts, sitting by designation.                    SELYA, Circuit Judge.  These consolidated appeals raise                    SELYA, Circuit Judge.                           _____________          an important  question concerning the extent  of the restrictions          on the federal courts' subject matter jurisdiction imposed by the          Financial  Institutions Reform, Recovery,  and Enforcement Act of          1989 (FIRREA), Pub.  L. No.  101-73, 103 Stat.  183, codified  in          scattered sections of  12 U.S.C.  (Supp. II 1990).   The  Federal          Deposit  Insurance  Corporation   (FDIC)  claims  that   FIRREA's          jurisdictional bar, 12 U.S.C.    1821(d)(13)(D), requires federal          courts to dismiss  virtually all civil actions  pending against a          failed financial institution at the time the FDIC is appointed as          receiver.   The court below rejected this broadcast claim.  After          careful consideration  of the relevant  portions of  the Act,  we          hold that FIRREA does not require courts automatically to dismiss          all  actions instituted against a failed bank prior to the FDIC's          appointment as receiver of the institution.          I.  BACKGROUND          I.  BACKGROUND                    The  nature  of  this  proceeding does  not  demand  an          exegetic  discussion  of  particular  facts.1    It  suffices  to          recount seven events common to the four underlying cases:                    1.   The  plaintiff (or  co-plaintiffs, in  two of  the          cases)  sued  an  FDIC-insured  financial institution  in  a  New                                        ____________________               1In  brief, appellees  Serge Marquis  and Gail  Marquis sued          Hillsborough Bank & Trust Company  for breach of contract, breach          of  fiduciary duty,  and misrepresentation  in connection  with a          second mortgage  loan.  Appellees Eltrex  International Corp. and          Thomas Sullivan  sued Hillsborough  for rescission of  a $400,000          promissory note  and for  damages in  respect thereto.   Appellee          Michael Mills sued Nashua Trust Company for damages stemming from          breach   of   fiduciary    duty,   misrepresentation,    wrongful          foreclosure, etc. Appellee James Goodrich sued Dartmouth Bank for          indemnification.                                          3          Hampshire state court.                      2.  The pleadings  stated one or more claims  for money          damages, chargeable against the institution's assets, arising out          of some challenged banking practice.                    3.   The financial  institution was  declared insolvent          while the litigation was pending.                      4.  The FDIC was appointed as receiver, see 12 U.S.C.                                                              ___          1821(c)(3)(A), and thereupon removed the case to federal district          court.  See 12 U.S.C.   1819(b)(2)(B).                    ___                    5.    Once  removal  was  perfected,  the  FDIC  sought          dismissal,  contending  that  the  court  lacked  subject  matter          jurisdiction to adjudicate the creditors' claims unless and until          those claims were  timely filed with, and  processed through, the          administrative  mechanism embodied in  FIRREA.   See 12  U.S.C.                                                             ___          1821(d)(3)-(10).                     6.  The district court  denied the motion for dismissal          (but,  eventually, stayed  proceedings to  permit resort  to, and          operation of, FIRREA's administrative claims review process).                    7.  At the FDIC's request, the district court certified          its   ruling   regarding    subject   matter   jurisdiction   for          interlocutory appeal.2                      Because  of   the  importance  of   the  jurisdictional          question,  and  its  unsettled   nature,  we  accepted  appellate          jurisdiction, see 28  U.S.C.   1292(b) (1988), and  expedited the                        ___          appeals.          II.  ISSUE PRESENTED          II.  ISSUE PRESENTED                    In this case, our inquiry reduces to a single question:          do  the federal  courts retain  subject matter  jurisdiction over          actions pending  against failed  financial institutions  once the                                        ____________________               2Only three  of the appeals were actually certified under 28          U.S.C.   1292(b)  (1988).  The remaining  appeals, which together          implicate  a single  case, are  before us  in a  more problematic          posture.   Because all five appeals  present the same substantive          question, however, we  have concluded that the difference  in how          they arrived on our doorstep need not be addressed.                                          4          FDIC has been appointed as receiver?  We answer this query in the          affirmative,  noting,  moreover,  that  our   ensuing  discussion          applies  equally to  the  Resolution Trust  Corporation (RTC)  in          those instances where the  RTC is appointed as the  receiver of a          failed  financial institution in place of the FDIC, see 12 U.S.C.                                                              ___             1441a(b)(4).  Ancillary to this response, we also examine, and          comment  upon,  the federal  courts'  powers  to stay  litigation          pending  completion  of  FIRREA's  administrative  claims  review          process (ACRP).          III.  ANALYSIS          III.  ANALYSIS                    FIRREA's text comprises an almost impenetrable thicket,          overgrown with sections, subsections,  paragraphs, subparagraphs,          clauses, and subclauses   a veritable jungle of linguistic fronds          and brambles.  In light  of its prolixity and lack of  coherence,          confusion over its proper interpretation is not only unsurprising            it is inevitable.                    Our  concern here is with 12 U.S.C.   1821(d) (Supp. II          1990),  reproduced   in  the  Appendix.     This  section  deals,          generally, with the  FDIC's powers  and duties when  acting as  a          receiver of a failed  financial institution.  In the  interest of          affording context,  it may be  noted that section  1821(d) trails          directly  in the  wake of  statutory descriptions  of  the FDIC's          responsibilities  for insuring  deposits,  12  U.S.C.    1821(a);          intervening  in  bank  liquidations,  12 U.S.C.     1821(b);  and          becoming the  receiver  for failed  depository  institutions,  12          U.S.C.   1821(c).   Section 1821(d), then, is a  relatively small                                          5          piece of the  statutory puzzle    but one  which exemplifies  the          larger  interpretive problem:   section  1821(d) is  comprised of          nineteen   separately  numbered   fascicles,  most   with  myriad          subparts,  occupying seven pages of  the United States  Code.  It          is, in short, an avalanche of words.                                          A.                                          A.                                          __                    We  begin  our  analysis  with  the  rudiments  of  the          statutory  scheme.  We  think that FIRREA  makes participation in          the  administrative  claims  review  process  mandatory  for  all          parties  asserting claims against failed institutions, regardless          of whether lawsuits to enforce  those claims were initiated prior          to the  appointment of  a receiver.3   See Meliezer  v. RTC,  952                                                 ___ ________     ___          F.2d  879,  882  (5th  Cir.  1992)  ("Although  FIRREA  does  not          explicitly  mandate exhaustion of  administrative remedies before          judicial intervention, the language  of the statute and indicated          congressional intent make clear that such is required."); FDIC v.                                                                    ____          Shain, Schaffer & Rafanello, 944 F.2d 129, 132 (3d Cir. 1991) (in          ___________________________          enacting FIRREA,  "Congress expressly withdrew  jurisdiction from          all courts over any claim to a failed bank's assets that are made          outside  the procedure set forth in section 1821."); see also RTC                                                               ___ ____ ___          v.  Elman, 949  F.2d 624,  627  (2d Cir.  1991);  RTC v.  Mustang              _____                                         ___     _______                                        ____________________               3The courts are  in some disarray as to  the exact source of          this exhaustion requirement.   Compare, e.g.,  RTC v. Elman,  949                                         _______  ____   ___    _____          F.2d   624,  627   (2d   Cir.   1991)   (citing   12   U.S.C.              1821(d)(13)(D)(i) for  proposition), with,  e.g., RTC v.  Mustang                                               ____   ____  ___     _______          Partners, 946 F.2d 103, 106 (10th Cir. 1991) (per curiam) (citing          ________          12  U.S.C.    1821(d)(3)(B)(i)  for  proposition).   The  instant          appeals  do  not require  us either  to  reconcile, or  to choose          among, these conflicting views.                                          6          Partners, 946 F.2d 103, 106 (10th Cir. 1991) (per curiam); Coston          ________                                                   ______          v. Gold Coast Graphics,  Inc., 782 F. Supp. 1532, 1537 (S.D. Fla.             __________________________          1992).   But see FDIC  v. Grillo, ___  F. Supp. ___,  ___ (D.N.H.                   ___ ___ ____     ______          1992)  [1992 WL 70100, at  *7] (holding that  "utilization of the          administrative   adjudication  procedure  is   not  mandatory  or          exclusive").   Accordingly,  we rule  that, where a  claimant has          been properly notified of the appointment of a federal insurer as          receiver,  12 U.S.C.     1821(d)(3)(B)-(C),  and has  nonetheless          failed  to initiate  an  administrative claim  within the  filing          period, 12 U.S.C.    1821(d)(3)(B)(i),  the claimant  necessarily          forfeits  any  right  to  pursue   a  claim  against  the  failed          institution's   assets  in   any   court.     See  12   U.S.C.                                                           ___          1821(d)(5)(C)(i).                    To this  point, our  analysis comports with  the FDIC's          views.    But  at  the  next  crossroad,  we  head  in  different          directions.   The FDIC not only urges that claimants must exhaust          the remedies afforded by the ACRP, but says that,  while the ACRP          runs  its course,  preexisting  actions must  be dismissed  (even          though, as a practical matter, claimants can file new lawsuits if          not  fully  satisfied  with  the outcome  of  the  administrative          proceedings,  see  12  U.S.C.     1821(d)(6)(A)).    This is  the                        ___          matter's crux.                                          B.                                          B.                                          __                    The FDIC bases its  argument on the following statutory          provision:               Except as otherwise provided in this subsection, no court                  shall have jurisdiction over                                            7                    (i) any claim or  action for payment from, or                    any action seeking  a determination of rights                    with respect to, the assets of any depository                    institution  for  which the  [FDIC]  has been                    appointed  receiver,  including assets  which                    the [FDIC]  may acquire  from itself as  such                    receiver;  or (ii) any  claim relating to any                    act or  omission of  such institution  or the                    [FDIC] as receiver.          12 U.S.C.    1821(d)(13)(D).   The jurisdictional bar  of section          (d)(13)(D) reaches all claims seeking payment  from the assets of          the  affected institution;  all suits  seeking satisfaction  from          those assets;  and all  actions for  the determination  of rights          vis-a-vis  those assets.  See Rosa v.  RTC, 938 F.2d 383, 393 (3d                                    ___ ____     ___          Cir.), cert. denied, 112  S. Ct. 582 (1991).  Starting  from this                 _____ ______          baseline, the  FDIC asserts that,  with respect to  suits pending          against financial  institutions at the time  an FDIC receivership          ensues, no  jurisdiction inheres until after  the ACRP, described          in subsections (d)(3)-(10), has run its course.4                    Quite plainly, Congress intended  the ACRP to provide a          streamlined  method  for  resolving  most claims  against  failed          institutions  in  a  prompt,  orderly  fashion,  without  lengthy          litigation.  See H.R. Rep. No. 101-54(I), 101st Cong., 1st Sess.,                       ___                                        ____________________               4These subsections grant to the FDIC, acting in its capacity          as receiver, the authority to determine claims against the failed          institution.    The same  subsections  set  out basic  guidelines          governing the ACRP.   Among the  more important provisions  under          the FDIC's interpretation are subsections (d)(5)(A)(i) (requiring          that an administrative determination be made within 180 days next          following the  filing of a claim), 12  U.S.C.   1821(d)(5)(A)(i);          subsection  (d)(5)(A)(ii)  (allowing an  extension of  the claims          processing period upon written agreement  of the claimant and the          FDIC),  12 U.S.C.    1821(d)(5)(A)(ii); and  subsection (d)(6)(A)          (authorizing further  administrative review  or de  novo judicial          review  of disallowed claims, as the claimant prefers), 12 U.S.C.            1821(d)(6)(A).                                          8          at 418-19, reprinted in 1989 U.S.C.C.A.N. 86, 214-15 ("The claims                     ____________          determination  procedure  . .  . creates  a  system which  .  . .          enables the FDIC to dispose of the bulk  of claims against failed          financial  institutions  expeditiously  and  fairly.").   In  the          FDIC's  view, this intent  would be  thwarted if  pending actions          were allowed  to proceed in  the district  court in  lieu of,  or          concurrent with, the processing of administrative claims premised          on the same nucleus of operative facts.                    This interpretation, however,  seems inconsistent  with          other  parts  of  FIRREA.   The  single  sentence  which is  most          difficult  to harmonize with the FDIC's reading of the statute is          the  provision which  states  that, subject  to  the 90-day  stay          described   elsewhere   in  the   statute,   see   12  U.S.C.                                                           ___          1821(d)(12)(A),  "the filing of  a claim with  the receiver shall          not  prejudice any right of  the claimant to  continue any action          which was filed before the appointment of a receiver."  12 U.S.C.            1821(d)(5)(F)(ii).    What  could  be  more  prejudicial  to  a          claimant's right "to continue" a pending action than the outright          dismissal of the action?                    The FDIC's  attempted answer  strikes us  as lame.   It          argues that 12 U.S.C.   1821(d)(5)(F)(ii) and its counterpart, 12          U.S.C.    1821(d)(8)(E)(ii)  (providing a  similar disclaimer  of          prejudice  with reference  to parties  proceeding under  FIRREA's          expedited  claims  procedures), do  not  serve  to insulate  pre-          receivership  suits  from  dismissal,  but  merely  protect  pre-          receivership litigants from actual  prejudice, such as time bars,                                          9          pending  completion of  the  ACRP.   That asseveration,  however,          fails to  explain why  Congress used  the verb  "continue" rather          than a verb such as "recommence" or "refile."  Indeed, the FDIC's          recension  of the law simply reads the word "continue" out of the          statute.                    It is also difficult to imagine why Congress would have          felt a  need to provide for  stays of pending suits,  12 U.S.C.            1821(d)(12), if  such suits  were automatically to  be dismissed.          Once again,  the FDIC has  an answer    but not  a good one.   It          contends  that withdrawing  cases  from the  courts by  automatic          dismissal does not make  a nullity of the 90-day  stay provision,          since 12 U.S.C.   1821(d)(12) applies not only to actions brought          against  insolvent  financial institutions  but  also to  actions          _______          brought by those institutions (and thus, the subsection serves to                  __          furnish the FDIC with  an opportunity to freeze litigation  for a          brief  period in order to familiarize itself with claims which it          bears the burden of pursuing,  if it so chooses).  But,  the stay          provision  applies to  actions  in which  the  institution is  "a          party," id., not merely to actions in which the institution is "a                  ___          plaintiff."  And,  the FDIC  has pointed to  nothing in  FIRREA's          compendious  legislative  history   that  suggests  Congress  was          thinking along  the lines  of a plaintiff/defendant  dichotomy in          fashioning FIRREA's stay provisions.                                          C.                                          C.                                          __                    The sockdolager  is  that the  jurisdictional bar  upon          which  the FDIC  relies  contains a  specific exemption  allowing                                          10          retention  of cases if, and  to the extent  that, jurisdiction is          "otherwise   provided  in   this  subsection."     12   U.S.C.             1821(d)(13)(D).  The reference to "this subsection," when read in          context,  is  clearly a  reference  to  section  1821(d)  in  its          entirety.5    Accord  Simms v.  Biondo,  ___  F.  Supp. ___,  ___                        ______  _____     ______          (E.D.N.Y.  1992) [1992 WL 41560, at *3].  Section 1821(d)'s grant          of jurisdiction is variously  expressed.  See, e.g., 12  U.S.C.                                                      ___  ____          1821(d)(6)(A)   (conferring   district   court  jurisdiction   to          entertain  suits  based  upon  disallowed claims);  12  U.S.C.             1821(d)(7)(A)   (conferring   district   court  jurisdiction   to          entertain   suits   based   on   claims   which,  after   initial          disallowance, have undergone administrative review); 12 U.S.C.             1821(d)(8)(C)   (conferring   district   court  jurisdiction   to          entertain suits  based on  claims disallowed under  the expedited          claims  procedure).    In addition  to  these  express  grants of          jurisdiction  over  disallowed claims,  however,  section 1821(d)          also   implies   the   existence   of   jurisdiction   in   other          circumstances.    See,  e.g.,   12  U.S.C.     1821(d)(13)(B)  (a                            ___   ____          provision that vests the FDIC, qua receiver, with "all the rights                                         ___          and  remedies  available" to  the  failed  institution to  pursue          appealable  judgments, and  thus allows  for  continued appellate          jurisdiction).     In  much  the   same  manner,  we  think  that          subsections (d)(5)(F)(ii), (d)(8)(E)(ii), and (d)(12) coalesce to                                        ____________________               5We  reject the  contrary  conclusion reached  in New  Maine                                                                 __________          Nat'l Bank  v. Reef, 765  F. Supp.  763 (D. Me.  1991).  The  New          __________     ____                                           ___          Maine  court incorrectly  read  the "otherwise  provided in  this          _____          subsection"  language  as  referring  only  to    1821(d)(13)(D),          rather than to all of   1821(d).  Id. at 765.                                            ___                                          11          show Congress'  discernible intent to preserve  jurisdiction over          civil  actions filed  against  failed institutions  prior to  the          FDIC's appointment as receiver.                      Subsection (d)(5)(F)(ii)  is  part of  the rubric  that          establishes the ACRP.6  It  states that, "[s]ubject to  paragraph          (12), the filing of a claim with the receiver shall not prejudice          any right  of the claimant to continue any action which was filed          before   the  appointment  of   the  receiver."     12  U.S.C.             1821(d)(5)(F)(ii).  The provision to which this subsection refers          is  entitled "Suspension  of  Legal  Actions."   It  provides  in          relevant part:                    After the appointment of a . . . receiver for                    an insured depository institution,  the . . .                    receiver may request a  stay for a period not                    to exceed                            . . .                         (ii)  90  days .  .  .  in any  judicial                    action   or   proceeding   to    which   such                    institution is or becomes a party.          12  U.S.C.    1821(d)(12)(A).    The  next subparagraph  commands          courts to grant all such stays, when and if requested.  12 U.S.C.             1821(d)(12)(B).   We read  these sections, in  combination, as          constructing a scheme under which courts will retain jurisdiction          over pending  lawsuits   suspending, rather  than dismissing, the          suits   subject to a stay of proceedings as may be appropriate to          permit  exhaustion of  the  administrative review  process as  it                                        ____________________               612 U.S.C.   1821(d)(8)(E)(ii), which is  part of the rubric          that  establishes  the  expedited  claims  procedure,  is  worded          identically  to 12 U.S.C.   (d)(5)(F)(ii) and, thus, bolsters the          view that we take of FIRREA jurisdiction.                                          12          pertains to the underlying claims.                    In our  opinion, reading FIRREA  in this fashion  is as          faithful  as  possible  to  the statute's  text,  harmonizes  its          various  provisions, and  is consistent  with the  policies which          Congress  sought  to  advance.   Faced  with  a  national banking          crisis,  Congress  wanted to  facilitate  takeovers of  insolvent          financial  institutions   and  smooth  the  modalities  by  which          rehabilitation  might be accomplished.   To this  end, FIRREA was          designed  to  create  an efficient  administrative  protocol  for          processing claims against failed banks.  This objective would  be          disserved  by   forcing  the   courts  to  dismiss   all  pending          litigation,   only  to  have  the  cases   refiled  when  and  if          administrative  settlement proved impracticable.  It is difficult          to  conceive of anything  less efficient  than dismissing  a suit          that has  been,  say,  two years  in  process, only  to  have  an          identical  suit started afresh some six months later.  By staying          all  proceedings in  a  pending action  until the  administrative          claims process has run its course, efficacy will be promoted.  At          that  point, suits  based upon resolved  claims can  be dismissed          outright, whereas  suits based  upon claims still  unresolved can          simply  be resumed, thereby dispelling the  need to retrace steps          already completed.                    By  the  same  token,  other  policies  which  Congress          obviously sought  to advance  in enacting  FIRREA    fairness  to          claimants, minimization of expense, and thoughtful  husbanding of          scarce judicial  resources    are also furthered  by reading  the                                          13          statute as we do.  Claimants will be spared the unnecessary costs          of refiling cases  and bringing  them up to  speed.  Courts  will          similarly be spared the  trouble of starting from ground  zero in          each and every  case in which  an administrative settlement  does          not materialize.                    In  short, four powerful indicators of FIRREA's meaning             the  structure  of  the  Act,  its  language,  the  underlying          legislative  intent, and  common sense    unanimously  counsel in          favor  of a construction of FIRREA that permits federal courts to          retain  subject  matter  jurisdiction  in circumstances  where  a          bank's failure (and the FDIC's appointment as receiver) postdates          the institution of a suit against the bank.                                          D.                                          D.                                          __                    We were  informed,  at oral  argument, that  in one  of          these  cases  the  district  court entered  a  supplemental  stay          extending the original stay from 90 days to 180 days to allow for          completion  of the  ACRP.   This raises  the related  question of          whether  the 90-day  stay described  in 12  U.S.C.    1821(d)(12)          limits  the duration  of stays  that may  be granted  when FIRREA          intercepts a pre-receivership suit.   We do not believe  that any          such limitation exists.                    It  is beyond cavil that,  absent a statute  or rule to          the contrary, federal district  courts possess the inherent power          to  stay pending  litigation when  the efficacious  management of          court dockets reasonably requires  such intervention.  See Landis                                                                 ___ ______          v. North  Amer. Co.,  299 U.S.  248,  254-55 (1936);  In re  Ramu             ________________                                   ___________                                          14          Corp., 903 F.2d 312, 318 (5th Cir. 1990); Harmon Kardon, Inc.  v.          _____                                     ___________________          Ashley  Hi-Fi, 602  F.2d 21,  23 (1st  Cir. 1979);  see  also HMG          _____________                                       ___  ____ ___          Property Investors,  Inc. v. Parque  Indus. Rio Canas,  Inc., 847          _________________________    _______________________________          F.2d  908, 915-16  (1st  Cir. 1988)  (discussing federal  courts'          "inherent   power   to   provide   themselves   with  appropriate          instruments  required  for  the  performance  of  their  duties")          (quoting  Ex Parte  Peterson,  253 U.S.  300,  312 (1920)).    Of                    __________________          course, stays cannot be cavalierly dispensed:  there must be good          cause for  their issuance; they  must be reasonable  in duration;          and the court must ensure that competing equities are weighed and          balanced.   See, e.g.,  Ainsworth Aristocrat  Int'l Pty.  Ltd. v.                      ___  ____   ______________________________________          Tourism  Co.  of  P.R., 818  F.2d  1034,  1039  (1st Cir.  1987);          ______________________          Providence Journal Co. v. FBI, 595 F.2d 889, 890 (1st Cir. 1979);          ______________________    ___          Chang v. Univ. of R.I., 107 F.R.D. 343, 344 (D.R.I. 1985).          _____    _____________                    In  our judgment,  FIRREA cannot  be read  to foreclose          district courts from granting  stays above and beyond  the 90-day          automatic stay described in section 1821(d)(12).  Moreover, given          Congress' insistence  that  virtually all  claims against  failed          financial  institutions should  be  subjected  to  administrative          scrutiny once the FDIC steps  in as a receiver, we see  no reason          why,  in the  vast majority  of leftover  pre-receivership cases,          district  judges would not, upon request of a party, hold pending          litigation in  abeyance until  the administrative  review process          has  run  its course,  or 180  days  has passed,  whichever first                                          15          occurs.7   See Simms, ___ F. Supp.  at ___ [1992 WL 41560, at *3]                     ___ _____          (staying  pending action  as  suggested herein);  Coston, 782  F.                                                            ______          Supp. at  1533, 1536 (Congress  intended that pending  actions be          stayed  until the ACRP was  completed); In re  FDIC, 762 F. Supp.                                                  ___________          1002,  1004-05   (D.  Mass.  1991)  (although   FIRREA  does  not          explicitly provide  for a stay  greater than 90 days,  a stay for          the  duration  of the  claims  processing  period is  necessarily          implied); Tuxedo Beach Club Corp. v.  City Fed. Sav. Bank, 737 F.                    _______________________     ___________________          Supp.  18, 20 (D.N.J. 1990) (Congress intended 180 day stay); see                                                                        ___          also Bank of New England v. Callahan, 758 F. Supp. 61, 64 (D.N.H.          ____ ___________________    ________          1991) (staying action for  duration of claims processing period);          cf. Fillinger v. Cleveland Soc'y for the Blind, 587 F.2d 336, 338          ___ _________    _____________________________          (6th   Cir.  1978)   (staying  suit   to  permit   exhaustion  of          administrative   and  arbitral   remedies  under   newly  enacted          statute).          IV.  CONCLUSION          IV.  CONCLUSION                    We need  go no further.   We hold  that FIRREA  did not          strip  the federal  courts  of subject  matter jurisdiction  over          civil actions  pending against a failed  financial institution at          the time the FDIC takes over as the institution's receiver.   The          court may, however, in  its discretion   and ordinarily  should            stay proceedings for more than the 90 days specified in 12 U.S.C.             1812(d)(12)  so  as  to  permit  exhaustion of  the  mandatory                                        ____________________               7In  the event that the  claimant and the  receiver agree to          extend   the  claims   processing   period,  see   12  U.S.C.                                                           ___          1821(d)(5)(A)(ii), we  envision that  the court could  extend the          stay to correspond with the elongated period.                                          16          administrative  claims review  process.8   Hence,  we affirm  the          district court's  refusal to  dismiss the underlying  actions for          want of subject matter  jurisdiction and remand the cases  to the          court  below for further  proceedings not  inconsistent herewith.          Costs shall be taxed in appellees' favor.          So Ordered.          So Ordered.          __________                                        ____________________               8We  note that, by explicitly providing for a 90-day stay in          judicial  proceedings  when  the  claims  process  will,  in  all          likelihood, require more  time to  run its  course, Congress  has          left the courts without clear direction regarding the issuance of          longer  stays.    In  the  interest  of  statutory  housekeeping,          Congress may wish to revisit FIRREA and cure this apparent lapse.                                          17